          Case 1:20-cr-00057-NONE-SKO Document 34 Filed 01/13/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00057-NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   YUNQUAN JIANG,                                      DATE: January 20, 2021
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on January 20, 2021. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous and subsequent General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19, including most

24 recently General Order 628.

25          Although the General Orders and declarations of emergency address the district-wide health

26 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00057-NONE-SKO Document 34 Filed 01/13/21 Page 2 of 4


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00057-NONE-SKO Document 34 Filed 01/13/21 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on January 20, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference until March

 8 17, 2021, and to exclude time between January 20, 2021, and March 17, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the discovery associated with this case

12          includes investigative reports, photographs, and cell phone extractions. All this discovery has

13          been either produced directly to counsel and/or made available for inspection and copying.

14                 b)        Counsel for defendant desires additional time to consult with his client, conduct

15          further investigation, and pursue a resolution of the case. Further, a plea offer has been extended

16          and defense counsel has been making attempts to review the proposed agreement with his client,

17          which has continued to be difficult. Recently, defense counsel has taken ill and has been unable

18          to meet with his client because of the risk of illness. The continuance is necessary to allow

19          defense counsel time to recover/quarantine and then arrange a meeting with his client and the

20          Mandarin language interpreter

21                 c)        Counsel for defendant believes that failure to grant the above-requested

22          continuance would deny him the reasonable time necessary for effective preparation, taking into

23          account the exercise of due diligence.

24                 d)        The government does not object to the continuance.

25                 e)        Based on the above-stated findings, the ends of justice served by continuing the

26          case as requested outweigh the interest of the public and the defendant in a trial within the

27          original date prescribed by the Speedy Trial Act.

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00057-NONE-SKO Document 34 Filed 01/13/21 Page 4 of 4


 1                    f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2            et seq., within which trial must commence, the time period of January 20, 2021 to March 17,

 3            2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 4            T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 5            of the Court’s finding that the ends of justice served by taking such action outweigh the best

 6            interest of the public and the defendant in a speedy trial.

 7            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10            IT IS SO STIPULATED.

11
      Dated: January 11, 2021                                   MCGREGOR W. SCOTT
12                                                              United States Attorney
13
                                                                /s/ JUSTIN J. GILIO
14                                                              JUSTIN J. GILIO
                                                                Assistant United States Attorney
15

16
      Dated: January 11, 2021                                   /s/ Martin Taleisnik
17                                                              Martin Taleisnik
18                                                              Counsel for Defendant
                                                                YUNQUAN JIANG
19

20
                                              FINDINGS AND ORDER
21

22 IT IS SO ORDERED.

23
     Dated:        January 13, 2021                                  /s/   Sheila K. Oberto             .
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
